ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 14-134, concluding that JOEL F. SHAPIRO of BOUND BROOK, who was admitted to the bar of this State in *2171988, should be reprimanded for violating RPC 1.3 (lack of diligence), and RPC 1.4(b) (failure to communicate with the client);
And the Disciplinary Review Board having further concluded that respondent should be required to submit proof of his fitness to practice law;
And good cause appearing;
It is ORDERED that JOEL F. SHAPIRO is hereby reprimanded; and it is further
ORDERED that within sixty days after the filing date of this Order, respondent shall submit to the Office of Attorney Ethic proof of his fitness to practice law as attested to by a mental health professional approved by the Office of Attorney Ethics; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.